DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
	Applicant primarily argues the newly incorporated feature that Gompertz does not disclose an ejection receiver having “a width greater than a width of an ejection target medium.” (pages 13-14 of remarks).  While Examiner appreciates Applicant’s attempt to focus the invention towards printing on a thread 101 and performing idle ejection onto collection surface 22, the newly amended claim language fails to capture such a scope.
Specifically, the claim language merely indicates that the ejection receiver has a width that is “greater than a width of an ejection target medium.” limitations directed towards the ejection target medium, the claim scope encompasses any form of ejection target medium.  For example, an ejection target medium could take the form of a single targeted area on a printed object.  It could also reasonably take the form of a medium that is merely capable of being targeted for ejection.
At least in view of the above, Gompertz continues to read on Applicant’s claimed invention.

Claim Interpretation / Notes to Applicant
	The most recent claim amendments include the limitation specifying that “the ejection receiver having a width greater than a width of an ejection target medium.”  While Applicant’s specification fails to expressly indicate the widths of either of the ejection receiver or the ejection target medium, Examiner agrees that the claimed limitation is implied according to the disclosure in paragraph 34 of the written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomaku (US 2012/0320118 A1) in view of Gompertz (US 6783209 B2).
Regarding claim 1:
	Yokomaku discloses a liquid ejecting apparatus comprising:
a plurality of ejection heads (recording heads 234a, 234b), each ejection head of the plurality of ejection heads including a nozzle array in which a plurality of nozzles (104) are arranged in an array (Figs. 1-2, 9-10), and being configured to eject a droplet (paragraph 37);
an ejection receiver (at least preliminary ejection receiver 284) configured to receive the droplet ejected by the ejection head (paragraph 54), the ejection receiver having a width greater than a width of an ejection target medium (at least when the medium 242 is a thread: paragraph 28 & Fig. 10);
a processor (CPU 501); and
memory (ROM 502) storing program instructions (paragraph 41)
wherein, for each ejection head, a nozzle array arrangement direction in which the plurality of nozzles are arranged in the array runs parallel with a conveying direction in which the ejection target medium is conveyed (Figs. 9-10),
wherein the program instructions cause the processor to:
	control an ejection head from among the plurality of ejection heads to move at a predetermined timing to a position facing the ejection target medium and eject the droplet toward the ejection target medium (over medium 242: paragraphs 43-45, 72 & Fig. 10); and
	control an ejection head from among the plurality of ejection heads to withdraw from the position facing the ejection target medium, and eject the droplet toward the ejection receiver (over receiver 284: paragraphs 54, 56, and 69 & Fig. 10).
	Yokomaku does not expressly disclose simultaneously controlling a first ejection head to eject a droplet toward the ejection target medium and a second ejection head to eject a droplet toward the ejection receiver.
	However, Gompertz discloses a liquid ejecting apparatus that is able to provide uninterrupted printing (col. 3, lines 27-30) by providing a plurality of ejection heads (printheads 160-175 carriage 130 and printheads 260-275 of carriage 350),
	wherein, at a predetermined timing, a first ejection head (of second carriage 350) from among the plurality of ejection heads is controlled to move to a position facing an ejection target medium and eject a droplet toward the ejection target medium (col. 9, lines 38-40 & Fig. 3), and
	simultaneously with the moving of the fist ejection head, a second ejection head (of first carriage 130) is controlled to withdraw from the position facing the ejection target medium, and eject a droplet toward an ejection receiver (toward a respective spittoon 455: col. 9, lines 23-37 & Fig. 3).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate into Yokomaku’s liquid ejecting apparatus the uninterrupted printing configuration taught by Gompertz.
Regarding claim 5:
	Yokomaku et al.’s modified apparatus comprises all the limitations of claim 1, and Gompertz also discloses that, during a period in which one ejection head among the plurality of ejection heads is continuously performing an ejection operation of ejecting the droplet to the ejection target medium to color the ejection target medium, another ejection head among the plurality of ejection heads performs an idle ejection operation including ejection of the droplet to the ejection receiver (col. 9, lines 23-52 & Fig. 3).

Claims 2-3, 6-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomaku as modified by Gompertz, as applied to claim 1 above, and further in view of Vega et al. (US 2003/0038856 A1).
Regarding claims 2 and 12:
	Yokomaku’s modified apparatus comprises all the limitations of claim 1, and Yokomaku also disclose that the apparatus comprises:
	a conveying mechanism (at least belt 251) configured to convey the ejection target medium in a direction parallel with the nozzle array arrangement direction (paragraph 66 & Fig. 9).
	Yokomaku’s modified apparatus does not expressly disclose determining whether idle ejection is possible.
However, Vega et al. disclose a liquid ejecting apparatus that is able to determine nominal times for executing servicing operations (paragraph 12) by determining whether execution of an idle ejection operation is possible (at least Fig. 3B) by
	calculating a time during which all of the plurality of nozzles in the nozzle array in each of the plurality of ejection heads do not perform ejection of the respective droplets based on coloring data (paragraph 42 & Fig. 3B); and
	comparing the time during which all of the plurality of nozzles do not perform ejection of the respective droplets with a threshold time (decap time DT), the threshold time being a time required to perform the idle ejection operation that includes ejection of the respective droplets to the ejection receiver (step 322: paragraph 42 & Fig. 3B), and
	upon determining that the time during which all of the plurality of nozzles do not perform ejection is longer than or equal to the threshold time (step 326: paragraph 42 & Fig. 3B), controlling the nozzle array in a corresponding ejection head that is executing a coloring operation by ejecting the droplet toward an ejection target medium, to instead perform the idle ejection operation (step 328: paragraph 42 & Fig. 3B).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure the instructions in Yokomaku’s modified apparatus to perform the idle ejection possibility determinations, such as those taught by Vega et al.
Regarding claim 3:
	Yokomaku’s modified apparatus comprises all the limitations of claim 2, and Gompertz et al. also disclose that the apparatus comprises:
	a head mover (carriages 130/350) configured to move each of the plurality of ejection heads in an orthogonal direction that is orthogonal to the conveying direction of the ejection target medium (col. 4, lines 41-44 & Fig. 3),
	wherein the idle ejection operation includes:
withdrawing the nozzle array of the corresponding ejection head that is executing the coloring operation from the position facing the ejection target medium (col. 9, lines 28-37 & Fig. 3),
ejecting, to the ejection receiver, an idle droplet from the nozzle array of the corresponding ejection head that has been withdrawn (col. 5, lines 39-40 & col. 9, lines 30-36), and
returning the nozzle array of the corresponding ejection head to the position facing the ejection target medium (col. 9, lines 37-40 & Fig. 3), and
Vega et al. also disclose that the threshold time is set to be a time required for performing the idle ejection operation (steps 326-330 & Fig. 3B).
Therefore, it would have been obvious that the threshold time is set to be a time required for performing each of the idle ejection operation steps of withdrawing, ejecting, and returning.
Regarding claim 6:
	Yokomaku’s modified apparatus comprises all the limitations of claim 1, but does not expressly comprise instructions to determine whether the idle ejection operation is necessary.
	However, Vega et al. disclose a liquid ejecting apparatus that is able to determine nominal times for executing servicing operations (paragraph 12) by
determining whether execution of an idle ejection operation including ejection of droplets to an ejection receiver is necessary for each of the plurality of nozzles in the nozzle array in each of a plurality of ejection heads (at least Figs. 3B, 4), by
	calculating a time during which all of the plurality of nozzles in the nozzle array in each of the plurality of ejection heads do not perform ejection of the droplet based on coloring data (paragraph 42 & Fig. 3B), and
	counting a time during which ejection of the droplet is not performed in the coloring data, upon determining that the idle ejection operation is necessary (paragraph 42).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure the instructions in Yokomaku’s modified apparatus to determine whether the idle ejection operation is necessary, such as taught by Vega et al.
Regarding claim 7:
	Yokomaku’s modified apparatus comprises all the limitations of claim 6, and Vega et al. also disclose counting a period during which ejection of the droplet is not performed by each of the plurality of nozzles in the nozzle array based on the coloring data (paragraphs 37-39 & Fig. 4), and determining that the idle ejection operation is necessary in a case where the nozzle array including one or more nozzles for which the period during which ejection of the droplet is not performed exceeds a threshold time (decap time DT) by a predetermined time or more (paragraph 42 & Fig. 3B),
wherein the threshold time is a time required to perform the idle ejection operation including ejection of the droplet to the ejection receiver (paragraph 42 & Fig. 3B).
Regarding claim 8:
	Yokomaku’s modified apparatus comprises all the limitations of claim 6, and Vega et al. also disclose counting an elapsed time from an instruction to start coloring ejection operation by ejecting the droplet to the ejection target medium or from a previous idle ejection operation (paragraphs 41-42), and determining that the idle ejection operation is necessary for the nozzle array continuing the coloring ejection operation, in a case that the elapsed time exceeds a threshold time (DT) by a predetermined time or more (YES at step 322: paragraph 42 & Fig. 3B),
wherein the threshold time is a time required for performing the idle ejection operation including ejection of the droplet to the ejection receiver (paragraph 42 & Fig. 3B).
Regarding claim 9:
	Yokomaku’s modified apparatus comprises all the limitations of claim 7, and Vega et al. also disclose that the predetermined time is variable according to at least one of factors including a type of the droplet, a temperature, and an operation mode (paragraph 41).
Regarding claim 10:
	Yokomaku’s modified apparatus comprises all the limitations of claim 1, but does not expressly disclose calculating a time, using an FPGA, during which all the plurality of nozzles do not perform ejection.
	However, Vega et al. disclose a liquid ejecting apparatus that is able to determine nominal times for executing servicing operations (paragraph 12) by calculating a time during which all of the plurality of nozzles in a nozzle array in an ejection head do not perform ejection of a droplet based on coloring data (paragraph 42).
	Examiner takes Official Notice that controls are commonly implemented using an FPGA so as to reduce development cost and time relative to ASIC controls.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize, in Yokomaku’s modified apparatus, an FPGA to perform Vega et al.’s desired time calculations for the purpose of determining nominal times for executing servicing operations.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomaku as modified by Gompertz and Vega et al., as applied to claim 2 above, and further in view of Ito et al. (US 2011/0109692 A1).
Regarding claim 4:
	Yokomaku’s modified apparatus comprises all the limitations of claim 2, and Vega et al. also disclose that the threshold time is set to be a time required for performing the idle ejection operation (steps 326-330 & Fig. 3B).
	Yokomaku’s modified apparatus does not expressly disclose an arrangement that utilizes an electric field.
	However, Ito et al. disclose a liquid ejecting apparatus comprising that is able to avoid scattering of ink mist (paragraphs 4-11) by including a first electrode (charging portion 821, 823) provided on a nozzle surface (on nozzle plate 81) of an ejection head (paragraph 61 & Figs. 5-6), the first electrode extending in a same direction as the arrangement direction of a nozzle array (of nozzle area 84: Figs. 5-6) and being disposed adjacent to the nozzle array in a direction orthogonal to the arrangement direction (Figs. 5-6); and
	a second electrode (transport surface 85 acts as an electrode) provided on a surface facing at least a part of the nozzle surface of the ejection head with the ejection target medium situated between the first electrode and the second electrode (Fig. 5), the second electrode being configured to form an electric field between the first electrode and the second electrode (paragraph 52 & Fig. 5),
	wherein an ejection operation that includes:
	an electric field generating operation of generating the electric field between the first electrode and the second electrode (Figs. 8-9),
	an idle droplet deflecting operation of ejecting an idle droplet from the nozzle array of the corresponding ejection head by deflecting the idle droplet while the idle droplet is flying so that the idle droplet lands on the ejection receiver, in a state in which the electric field is generated (Figs. 8-9), and
	an electric field stopping operation of stopping the generating of the electric field (Fig. 15).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the electrode configurations into Yokomaku’s modified apparatus, as suggested by Ito et al., so as to prevent ink mist scattering during the idle ejection operation.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomaku (US 2012/0320118 A1), Gompertz (US 6783209 B2), and Ishihara et al. (US 2020/0171842 A1).
Regarding claim 11:
	Yokomaku’s modified apparatus comprises all the limitations of claim 1, and Yokomaku also disclose that the ejection target medium may be thread (col. 4, lines 50-60).
	Gompertz does not expressly disclose that the liquid ejecting apparatus is comprised in an embroidery system having an embroidery apparatus.
	However, Ishihara et al. teach that a liquid ejecting apparatus may be combined with an embroidery apparatus for the purpose of decorating an object (paragraph 107).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to combine Gompertz’s liquid ejecting apparatus with an embroidery apparatus to provide an embroidery system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Each of the following disclose relative thread printers: Hirabayashi et al. (US 6189989 B1), Tseng (US 2009/0241819 A1), Ferrarotti et al. (US 2011/025896 A1), Jackson et al. (US 2020/0139727 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853